RESOLUCIÓN
Previa recomendación de la Directora Administrativa de los Tribunales, se añade la Regla 13.1 a la Regla 13 para la Administración del Tribunal de Primera Instancia de 30 de junio de 1999.

Regla 13. Calendario continuo de los casos civiles


Regla 13.1. Conferencia inicial

A. Conferencia inicial; orden de comparecencia
(1) Salvo que otra cosa disponga de forma fundamentada el tribunal, tomando en cuenta las circunstancias específicas del caso ante su consideración, en todas las acciones civiles ordina-rias de naturaleza contenciosa, el tribunal, tan pronto como sea posible, dentro del término de treinta (30) días contados a par-*535tir de la contestación del demandado o del último codeman-dado, o expirado el término para ello, podrá ordenar a los abo-gados o las abogadas de las partes y a cualesquiera partes no representadas que comparezcan a una conferencia inicial con el propósito de:
(a) explorar en forma global el litigio y llevarlo a su más expedita conclusión;
(b) programar, planificar y agilizar los procedimientos a seguir en el caso;
(c) establecer un control oportuno y continuo por parte del juez o de la jueza.
(2) La orden para requerir la comparecencia a la conferencia inicial de los abogados o las abogadas y cualesquiera partes no representadas solicitará que comparezcan el día y la hora seña-lados con sus calendarios, con el propósito de fijar los señala-mientos que deban pautarse. La orden indicará también que, de no comparecer según citados, podrá imponérseles sanciones conforme dispone la Regla 37.4 de Procedimiento Civil de 1979, según enmendadas, o cualesquiera otras que el tribunal estime pertinentes.
(3) Los abogados o las abogadas y cualesquiera de las partes no representadas acudirán preparados para discutir lo si-guiente:
(a) La teoría de las partes en cuanto a los hechos y el de-recho, incluso las citas de la ley y de los casos que apoyan la contención de las partes.
(b) Los hechos que puedan estipularse.
(c) La posibilidad de una transacción total o parcial de sus respectivas reclamaciones. A tal efecto, cada abogado o abogada deberá tener la autorización previa de su representado o, en su defecto, la parte deberá estar presente o disponible vía comuni-cación telefónica con su abogado desde el tribunal.
(d) Dar a conocer toda la evidencia documental recopilada a la fecha de la conferencia por todas las partes.
(e) Dar a conocer los nombres de todos los testigos y peritos conocidos a la fecha de la conferencia, así como una exposición sucinta de sus testimonios.
(f) Las mociones presentadas y aquellas que consideren someter.
(g) La orden de programación del proceso sujeto a lo acor-dado en esta regla.
(h) Cualesquiera otras materias pertinentes en relación con las circunstancias del caso.
*536B. Programación y planificación
(1) Finalizada la conferencia, si el tribunal no pudiera dispo-ner del pleito en su totalidad, dictará una orden que compren-derá tanto los aspectos procesales pautados como cualquier otra determinación dispositiva de los méritos, según sea el caso. Dicha orden gobernará el curso subsiguiente del pleito y podrá modificarse únicamente por el tribunal, una vez se de-muestre justa causa.
El tribunal, luego de consultar con los abogados o las aboga-das de las partes y cualesquiera partes no representadas, dic-tará una orden de programación, de ser necesario, que fije el plazo de tiempo para:
(a) acumular otras partes y enmendar las alegaciones;
(b) presentar y ventilar mociones;
(c) completar el descubrimiento de prueba;
(d) celebrar la conferencia preliminar entre abogados y abogadas y cualesquiera otras conferencias preliminares al jui-cio, y
(e) cualesquiera otros asuntos apropiados en atención a las circunstancias del caso.
(2) Nada de lo dispuesto en esta regla impide que, de consi-derarlo necesario, el juez o la jueza ordene la celebración de conferencias adicionales con el propósito de dirigir los procedi-mientos relacionados con el descubrimiento de prueba o hacer viable una transacción.
Esta Resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo